              Case 2:20-cv-00064-EJY Document 15 Filed 06/02/20 Page 1 of 2




 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada

 3 ALLISON J. CHEUNG, CSBN 244651
   Special Assistant United States Attorney
 4 160 Spear Street, Suite 800
   San Francisco, California 94105
 5 Telephone: (415) 977-8942
   Facsimile: (415) 744-0134
 6 E-Mail: allison.cheung@ssa.gov

 7 Attorneys for Defendant

 8
                                   UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10

11   GWENDOLYN J. ABBOTT,                           )   Case No.: 2:20-cv-00064-EJY
                                                    )
12          Plaintiff,                              )   STIPULATION TO VOLUNTARY
                                                    )   REMAND PURSUANT TO SENTENCE
13                  v.                              )   FOUR OF 42 U.S.C. § 405(g) AND TO
                                                    )   ENTRY OF JUDGMENT FOR
14   ANDREW SAUL,                                   )   PLAINTIFF
     Commissioner of Social Security,               )
15                                                  )
            Defendant.                              )
16                                                  )
                                                    )
17

18

19          IT IS HEREBY STIPULATED by and between the parties, through their undersigned

20 attorneys, and with the approval of the Court, that this action be remanded for further administrative

21 action pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C. § 405(g), sentence four.

22          On remand, the Appeals Council will remand the case to an administrative law judge (ALJ) for

23 a new decision.

24 //

25 //

26 //
              Case 2:20-cv-00064-EJY Document 15 Filed 06/02/20 Page 2 of 2




 1          The parties further request that the Clerk of the Court be directed to enter a final judgment in

 2 favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.

 3

 4 Dated: June 2, 2020                            Respectfully submitted,

 5                                                ROHLFING & KALAGIAN, LLP
 6                                                /s/ Marc V. Kalagian
                                                  MARC V. KALAGIAN
 7                                                (*as authorized via email on June 2, 2020)
                                                  Attorney for Plaintiff
 8

 9
     Dated: June 2, 2020                          Respectfully submitted,
10
                                                  NICHOLAS A. TRUTANICH
11                                                United States Attorney
12                                                /s/ Allison J. Cheung
                                                  ALLISON J. CHEUNG
13                                                Special Assistant United States Attorney
                                                  Attorneys for Defendant
14

15

16

17

18
                                                            IT IS SO ORDERED:
19

20                                                          HON. ELAYNA J. YOUCHAH
                                                            UNITED STATES MAGISTRATE JUDGE
21

22                                                          DATED: June 2, 2020
23

24

25

26                                                      2
